

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Amendment to Employment Agreement is entered into by and between Golden
Eagle International, Inc. (the “Company”), with its principal place of business
located at 9661 South 700 East, Salt Lake City, Utah 84070; and Blane W. Wilson
(the “Employee”), residing at 3538 Hawthorne Drive, Elko, Nevada 89801.
 
RECITALS:
 
 
a.
The Employee and the Company entered into an employment agreement dated April
18, 2008 (the “Original Agreement”).



 
b.
The Employee and the Company entered into an amendment to the Original Agreement
(“First Amendment”) dated October 1, 2008.



 
c.
Circumstances have changed, the Employee has also accepted employment with
Klondex Mines Limited (“KDX”) and the nature of opportunities available to the
Employee and the Company has changed.



 
d.
As a result thereof, the Employee and the Company desire to amend the Original
Agreement and the First Amendment as follows:



Now, therefore, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and adequacy
whereof the Company and the Employee each hereby acknowledges, the parties agree
as follows:
 
1.           Section 1 of the Original Agreement that was amended be and hereby
is amended as follows (new language in italics):
 
1.     DUTIES. The Company is employing the Employee in the capacity of Chief
Operating Officer pursuant to duties that have been discussed with the Employee
at length, and shall include, but not be limited to: efforts to accomplish the
responsibilities and obligations of the Company under that certain Mill
Operating Agreement between the Company and Queenstake Resources (USA), Inc.,
dated on or about October 1, 2008, relating to the Jerritt Canyon Mill and
related facilities located about 50 miles north of Elko, Nevada; efforts to
create a viable business opportunity for the Company at its Gold Bar mill
located 25 miles northwest of Eureka, Nevada; efforts to bring the C Zone gold
project located on the Company’s Precambrian Properties in eastern Bolivia into
full production; efforts to complete the further exploration, in-fill drilling
and final feasibility work on the Company’s A Zone Buen Futuro project in
eastern Bolivia; and such other projects as the Company may direct or other
duties that may be reasonably modified at the Company’s discretion from time to
time. During the Employment Period, the Employee shall exert his best efforts
and devote his time, attention and energies on a full-time basis to the
Company’s business and the performance of his duties hereunder, and shall not
engage in any other employment or business activities without the Company’s
prior written consent. Moreover, the Employee agrees to be bound to the
Company’s Code of Conduct and Ethics as set out on the Company’s website,
www.geii.com.
 
 
 

--------------------------------------------------------------------------------

 
  
2.           The first paragraph of Section 2 of the Original Agreement (not
including any of the lettered subsections) be and hereby is amended to read as
follows (new language in italics):


2.     TERM AND TERMINATION. The “Employment Period” shall be the period
commencing on April 18, 2008, and continuing through the later of April 18, 2011
or the expiration or termination of the Queenstake Agreement, or ending on the
effective date of any termination as hereinafter provided. The effective date of
such termination is herein referred to as the “Date of Termination.”


3.           Subsection 3(a) of the Original Agreement be and hereby is amended
by renumbering the first paragraph as (i) and adding a new paragraph (ii) as
follows:
 
(a)        (i)        Percentage Override or Royalty on the Gold Bar Mill. If
the Employee is a primary contributor, in the determination of the Company’s
Board of Directors, to bringing the Company’s Gold Bar CIP mill located 25 miles
northwest of Eureka, Nevada, into production on a merger, joint venture or toll
refining basis (although toll refining would be a distant third in the Company’s
preferences), then shall the Company pay to the Employee a three percent (3%)
override or royalty payment on the net smelter return (“NSM”) resulting from the
mill. The NSM shall be defined as the spot or current market price paid by the
purchaser for the mineral in doré or impure form at the mill, net of any and all
costs associated with the recovery of the mineral in the mill and recovery
plant, including general and administrative expenses directly attributable to
the mill and recovery plant; or, if the Company determines that there is a
market advantage to selling gold in a pure, hallmarked condition, then any and
all costs associated with the transport and refining of doré or impure product
at the refinery will be added to the above costs of milling and recovery.
Settlement shall be carried out and payment shall be made to the Employee by the
Company within ten calendar days of the end of each calendar quarter. In the
event that Employee’s Period of Employment is terminated for any reason,
excluding Cause as defined above, then shall the Employee be entitled to this
NSR royalty or override for a period of five years after termination.
 
 (ii)      Percentage Override or Royalty on the Jerritt Canyon Milling
Facility.  The Company pay to the Employee 3% of the compensation (not including
reimbursement of expenses incurred) received by the Company as a result of the
Company’s operations under the Queenstake Agreement.  The Company will make such
payment to the Employee within fifteen business days of receipt of such
compensation by the Company.  For example, the Queenstake Agreement is expected
to provide that, at certain times, Queenstake is to pay to the Company as
compensation (and not as reimbursement of costs) an amount equal to 8% of
“Operator’s Costs” (as that term is defined in the Queenstake Agreement) and 20%
of “Net Profits” (as that term is also defined in the Queenstake
Agreement).  Within fifteen business days of receipt thereof, the Company will
pay the Employee 3% of 8% of “Operator’s Costs” (a net of 0.24%) and 3% of 20%
of “Net Profits” (a net of 0.6%).  The Company’s payments to the Employee will
be reduced by any tax withholdings and other obligations of the Company in
accordance with federal or state law.  To the extent any withholdings are made,
the Company will make appropriate payments and reports to the appropriate
federal and state taxing authorities.  In the event that Employee’s Period of
Employment is terminated for any reason, excluding Cause as defined above, then
shall the Employee be entitled to this NSR royalty or override for a period of
five years after termination.

 
 

--------------------------------------------------------------------------------

 


4.           Except as expressly modified hereby, all of the terms and
conditions of the Original Agreement remain unchanged.
 
TO EVIDENCE THEIR AGREEMENT each of the parties has executed this Agreement on
this _______ day of _______________, 2008.
 
Golden Eagle International, Inc.
     
By:
 
Terry C. Turner, President & CEO
Blane W. Wilson, Employee

 
 
 

--------------------------------------------------------------------------------

 